Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 06, 2022 has been entered.
 
Response to Amendment
2.	Claims 1-7 and 15 have been amended as requested in the amendment filed on January 0, 2022. Following the amendment, claims 1-17 are pending in the instant application.
3.	Claims 5-14, 16 and 17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in Paper filed on February 12, 2021.
4.	Claims 1-4 and 15 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed on November 08, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Objections
6.	Claims 2, 4 and 15 are objected to because of the following informalities: 
The claims recite “DMTS” and “DMDS” without first providing the full name of the terms. It is suggested that the terms be spelled out in all independent claims so that it is clearly understood what they stand for. Appropriate correction is suggested.

7.	Claims 1-4 and 15 stand rejected on the basis that they contain an improper Markush grouping of alternatives for reasons of record in section 6 of Paper mailed on March 12, 2021 and section 6 of Paper mailed on August 06, 2021.
Applicant traverses the rejection at pp. 8-10 within the Response filed with after-final submission of November 08, 2021. Specifically, Applicant submits that, “the claimed components belong to the same recognized class of olfactory receptors and are useful for identifying compounds that modulate the activity of olfactory receptors activated by a malodor- causing substance. […] Additionally, as described in the present application, the DMTS or DMDS-activated olfactory receptors, polypeptides and coding sequences contained in the Markush groups in claims 1-4 and 15 were specifically selected for both structure and function commonality.” Applicant’s arguments have been fully considered but are not persuasive for reasons that follow. 
As fully explained earlier, claims 1-4 and 15 encompass a set of twenty olfactory receptors. Each of these olfactory receptors are polypeptides of distinct structure. Applicant argues that the receptors have “both structure and function commonality”, however, the evidence of record does not support the argument. Applicant is advised to support the argument by reference to common structure shared by the molecular embodiments of SEQ ID NOS: 2, 4, 6, 8, 
Further, as explained earlier, the recited olfactory receptors do not belong to a recognized physical class or recognized chemical class or to the same art-recognized class with respect to their asserted utility. There is no expectation from the knowledge in the art that all the olfactory receptors will behave in the same way in the context of the claimed invention. Applicant argues that the recited receptors are recognized as a class within the relevant prior art of record but provides no evidence to support the argument.  
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 is vague and ambiguous in section c. “identifying a test substance that modulates the response of the olfactory receptor on the basis of the response”. The metes and 
10.	Claim 2 is indefinite in section c. “identifying, based on the measured response, a test substance that can suppress”. First, the metes and bounds of “based on the measured response” cannot be ascertained from the claim or the specification as filed. Second, the claim recites “can”, which reads on likelihood rather than active, objective and repeatable action step, thereby rendering the scope of the claim(s) unascertainable.  
11.	Claim 3 is directed to a method for identifying a compound that binds to a receptor wherein active step b. is limited to determining whether the compound has an effect on the activity of the receptor, and the critical relationship between binding and “an effect on the activity” is not obvious, thus rendering the claim indefinite.
12.	Claim 4 is vague and ambiguous for reciting limitation “putatively modulates DMTS or DMDS”. The specification does not provide a clear definition of the term, therefore a skilled artisan would not be able to recognize the difference between modulating and putatively modulating DMTS or DMDS associated malodor.
13.	Claim 15 is indefinite in section c. “identifying, based on the compound’s effect on the activity of the polypeptide”. The metes and bounds of “based on the compound’s effect” cannot be determined from the claim or the specification as filed.
Applicant is advised that one of the purposes of the 112, second paragraph is to provide a clear warning to others as to what constitutes infringement of the patent (see, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). The test for definiteness under 35 U.S.C. § 112, second paragraph, is whether “those skilled in the art would understand what is claimed when the claim is read in light of the specification”. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F .2d 1565 (Fed. Cir. 1986) (citations omitted).
In precedential decision Ex parte Kenichi Miyazaki, Appeal 2007-330, BPAI stated “In particular, rather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph”. 
	Further, the federal Circuit stated in Halliburton Energy Servs.:
	When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiner demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Halliburton Energy Servs. V. M-ILLC 514 F .3d 1244, 1255 (Fed. Cir. 2008) (emphasis added). 

Conclusion
14.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
March 28, 2022